DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because “In at” should be changed to --At-- at the beginning of the last sentence.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the body" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the through-hole" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

The term “console-style” in claims 10 and 15 is a subjective term that renders the claim(s) indefinite. MPEP §2173.05(b)(IV).
Claim 12 recites the limitation "the assembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12 and 18-20 are confusing because they seem to suggest that the bearing eyelet has a bearing core (“a bearing eyelet…which is connected to the assembly via its bearing core”), but the bearing core 38 is not a part of the bearing eyelet 36. Also, the claimed “bearing” and the claimed “bearing core” are both directed to the same element (i.e., 38). As explained in MPEP §608.01(o), “The use of a confusing variety of terms for the same thing should not be permitted.” 
Claim 14 recites the limitation "the further mounting point" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the traction battery" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the assembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
19 recites the limitation "the assembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 suffers from double inclusion, since it can be read to include the same element twice (i.e., “at least one bearing eyelet” is recited in line 2 of claim 11, and then “a bearing eyelet” is recited again in line 2 of claim 20). Similarly, “at least one bearing core” is recited in lines 1-2 of claim 11, and then “a bearing” is recited in line 2 of claim 20, the bearing core and the bearing being the same element (i.e., 38). MPEP §2173.05(o).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kijima et al. (US 4,906,018) in view of Shimatani et al. (US 4,720,120). Kijima teaches a subframe 2 of a motor vehicle, comprising: two front function nodes (at 2d) and two rear function nodes (at 2e) as considered in the vehicle longitudinal direction, wherein at least two function nodes are connected by at least one crossmember (2b, 2c), and the front function nodes are connected to the rear function nodes by two longitudinal members 2a, wherein the function nodes are formed with bearing receptacles (2d, 2e) into which bearings for connection to a body (said body including a main frame 1 and also, optionally, a side sill 5) are pressed, and wherein stop plates 22 are arranged on the bearings by screw connections (via mount bolts 25), wherein at .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614